DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.  Claims 19 – 25 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US Patent 4,478,560 A) in view of Gilpatrick (PG Pub US 20110171045 A1) and in view of Villagomez (PG Pub US 20130017110 A1) and further in view of DeDecker (US Patent 8,596,992 B2) and as evidenced by Hines (PG Pub US 20150217312 A1).

In Re Claim 19, Rupp discloses A dual diaphragm pump (Figure 3), comprising: 
upper and lower diaphragm pumping assemblies (40 is the upper, 60 is the lower) having diaphragms (55, 75) and upper and lower inlet manifold conduits (43 is upper, 63 is lower) in fluidic communication with upper and lower outlet manifold conduits (44 is upper, 64 is lower)(Column 3, Lines 38 - 48; Figure 1); and 
a manifold assembly (20, 30, 51, 52, 71, 72) arranged between the upper and lower inlet manifold conduits (43, 63) and the upper and lower outlet manifold conduits (44, 64) of the upper and lower diaphragm pumping assemblies (40, 60)(see Figures 1 and 3), the upper and lower diaphragm pumping assemblies (40, 60) configured to pump a particle medium having solids and particulates (Column 3, Lines 4 – 6) through the manifold assembly (20, 30, 51, 52, 71, 72) without fouling or clogging (in order to operate as disclosed, this limitation must be met), the manifold assembly (20, 30, 51, 52, 71, 72) having a manifold body (every object must have a body) that is an integral structure and includes: 
an inlet (21) having at least one inlet port (where it connects to a water hose disclosed in Column 3, Lines 22 – 23) and an inlet chamber (space inside portion 21) configured to receive the particle medium from at least one fluid source (a water hose is disclosed in Column 3, Lines 22 – 23 which implies a water source), an inlet check valve assembly channel (20) formed therein and being in fluidic communication with the inlet chamber (space inside portion 21) and both the upper and lower inlet manifold conduits (43, 63) of the upper and lower diaphragm pumping assemblies (40, 60), an inlet duckbill check valve assembly (25, 26) having two input duckbill check valves (25 is one duckbill check valve, 26 is another duckbill check valve) arranged in the inlet check valve assembly channel (20), each input duckbill check valve configured to allow the particle medium to pass from the inlet chamber (inside 21), through the inlet check valve assembly channel (20), to a respective one of the upper and lower inlet manifold conduits (43, 63) of the upper and lower diaphragm pumping assemblies (40, 60), an outlet check valve assembly channel (30) formed therein and being in fluidic communication with both the upper and lower outlet manifold conduits (44, 64) of the upper and lower diaphragm pumping assemblies (40, 60), an outlet duckbill check valve assembly having two output duckbill check valves (Column 3, Lines 27 – 30: “similar to valves 25 and 26”) arranged in the outlet check valve assembly channel (30), each output duckbill check valve configured to allow the particle medium to pass from the respective one of the upper and lower outlet manifold conduits (44, 64) of the upper and lower diaphragm pumping assemblies (40, 60) and to the outlet check valve assembly channel (30), and an outlet (31) having an outlet chamber (space inside 31) and at least one outlet port (where 32 connects to an outlet conduit such as a water hose disclosed in Column 3, Lines 27 – 29), the outlet chamber (space inside 31) being in fluidic communication with the outlet check valve assembly channel (30), and configured to allow the particle medium to pass from the outlet check valve assembly channel (30), through the outlet chamber (space inside 31), to the at least one outlet port (where 32 connects to an outlet conduit such as a water hose disclosed in Column 3, Lines 27 – 29) for providing to at least one fluid outlet source (at the other end the water hose disclosed in Column 3, Lines 27 – 29; one end is connected to 32).
Although Rupp discloses that body parts (40, 60, 80) are a plastic injection molded integral structure (Column 3, Lines 17 – 20), Rupp does not explicitly state that the manifold assembly (20, 30) is plastic injection molded.
However, paragraph [0040] of Gilpatrick discloses a pump (310) and manifold (314) that are formed from plastic, among other materials. Note that “injection molded’ is a product by process limitation. In accordance with MPEP 2113, the method of forming a device is not germane to the issue of patentability of the device itself. In this case, the claim is to a diaphragm pump having a manifold which is a device/apparatus, and the method of forming the pump/manifold by injection molding is not germane to the issue of patentability of the pump/manifold itself. Therefore this limitation has not been given patentable weight.  Note that even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the manifold body of Rupp from plastic as taught by Gilpatrick because it is capable of withstanding the high-pressure flow (paragraph [0040] of Gilpatrick) and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).  Further, although injection molding is a product by process limitation that does not structurally distinguish over the prior art, it would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the manifold of Rupp by an injection molding process disclosed by Rupp because it efficiently allows the formation of complex geometries with tight tolerances.
Rupp and Gilpatrick are silent with regards to the size of the particles that the duckbill check valves can handle, i.e. up to 4 mm as claimed.
However, Villagomez is an evidentiary reference which states in Paragraph [0074] that duck bill valves are suited for particulates up to 4 mm in diaphragm pump applications. The particle size is a variable that effects the resulting flow of particulate material through the duck bill valve, and is therefore a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the duckbill check valves of Rupp / Gilpatrick such that the duckbill check valves can handle particle medium having solids and particulates with up to four (4) millimeters in diameter as taught by Villagomez because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The examiner first contends that Rupp discloses a combination of a motor (the pressurized fluid that enters 87) and a shaft (100)/diaphragm (55, 75) actuator assembly (pilot valve 96 and reversing valve 90) coupled to the upper and lower diaphragm pumping assemblies (via levers 110 and 120) to provide liquid (Column 1, Line 18) from the inlet manifold conduits to the outlet manifold conduits (during the suction and discharge strokes of the diaphragm).  Alternatively, if Rupp, Gilpatrick and Villagomez do not disclose a combination of a motor and a shaft/diaphragm actuator assembly (NOT ADMITTED TO):
However, Figure 4 of DeDecker discloses a combination of a motor (116) and a shaft (110) / diaphragm (upper diaphragm connected to 130, lower diaphragm connected to 134) actuator assembly (300, 112) coupled to the upper and lower diaphragm pumping assemblies (upper diaphragm connected to 130, lower diaphragm connected to 134) and together with the diaphragms in order to provide a liquid from the inlet conduit (150, Figure 1) to the outlet conduit (152, Figure 1)(Column 5, Lines 36 – 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the diaphragm actuator mechanism of Rupp / Gilpatrick / Villagomez with the motor and shaft/diaphragm actuator of DeDecker because the results of the substitution are predictable (MPEP 2141, Section III, Rationale B) as evidenced by Hines in paragraph [0013] wherein diaphragm pump (18) is driven by an actuator (16) which can either be an air driven pneumatic motor (like Rupp) or an electric motor/crankshaft/rocker arm mechanism (like DeDecker).

In Re Claim 24, the combined references above disclose all the limitations of Claim 19, and Rupp further discloses that the manifold assembly (20, 30, 51, 52, 71, 72) comprises two manifold assembly plates (51 and 52 together is one plate, 71 and 72 together is another plate; see Column 3, Lines 49 – 53; Figures 1 and 3) attached to upper and lower surfaces of the manifold body and configured with the upper and lower inlet manifold conduits (43, 63) and the upper and lower outlet manifold conduits (44, 64)(manifold plate {51, 52} is configured with the upper inlet manifold conduit {43} and upper outlet manifold conduit {44}; manifold plate {71, 72} is configured with the lower inlet manifold conduit {63} and lower outlet manifold conduit {64}; see Column 3, Lines 49 – 53; Figures 1 and 3).

In Re Claim 25, the combined references above disclose all the limitations of Claim 19, and Rupp further discloses that the two input duckbill check valves (25, 26) include an upper input duckbill check valve (25) configured to provide the particle medium from the inlet check valve assembly channel (20) to an upper inlet manifold conduit (43) of an upper diaphragm pumping assembly (40), and include a lower input duckbill check valve (26) configured to provide the particle medium from the inlet check valve assembly channel (20) to a lower inlet manifold conduit (63) of a lower diaphragm pumping assembly (60); and the two output duckbill check valves (similar to 25, 26) include an upper output duckbill check valve (25) configured to provide the particle medium from an upper outlet manifold conduit (44) of the upper diaphragm pumping assembly (40) via the outlet check valve assembly channel (30) to the outlet chamber (space inside 31), and include a lower output duckbill check valve (26) configured to provide the particle medium from a lower outlet manifold conduit (64) of the lower diaphragm pumping assembly (60) via the outlet check valve assembly channel (30) to the outlet chamber (space inside 31)(Column 3, Lines 21 – 31; Figure 1).


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US Patent 4,478,560 A) in view of Gilpatrick (PG Pub US 20110171045 A1) and in view of Villagomez (PG Pub US 20130017110 A1) and DeDecker (US Patent 8,596,992 B2) and as evidenced by Hines (PG Pub US 20150217312 A1) and further in view of Hines1 (PG Pub US 20150226192 A1) and as evidenced by Kozumplik (US Patent 5,391,060 A).

In Re Claim 20, Rupp / Gilpatrick / Villagomez / DeDecker disclose all the limitations of Claim 19, but they do not disclose that the at least one outlet port has dual outlet ports, and that the at least one inlet port has dual inlet ports.
However, Figure 3A of Hines1 discloses a diaphragm pump having a dual inlet port (16 is an inlet manifold having two ports at opposite ends {as depicted} and another in the middle {as depicted}, all of which provide passages into the pumping chamber of the diaphragm pump — the port on the right is not plugged, the other two are plugged), and a dual outlet port (18 is an outlet manifold having two ports at opposite ends {as depicted} and another in the middle {as depicted}, all of which provide passages out of the pumping chamber of the diaphragm pump — the port on the right is not plugged, the other two are plugged). All four ports are capable of receiving port fitting connections as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the single inlet port and single outlet port of Rupp / Gilpatrick / Villagomez / DeDecker with a dual inlet port and dual outlet port as taught by Hines1 because the results of the substitution are predictable (MPEP 2141, Section III, Rationale B) as evidenced by Kozumplik in Column 3, Lines 36 – 48 wherein both a single inlet port/single outlet port configuration and dual inlet port/dual outlet port configuration are disclosed.

In Re Claim 21, the combined references above disclose all the limitations of Claim 20, and Hines further discloses that the dual inlet/outlet ports (16, 18) are such that the ports at the extreme ends are orthogonal to the port in the middle as depicted in Figure 3A.


Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US Patent 4,478,560 A) in view of Gilpatrick (PG Pub US 20110171045 A1) and in view of Villagomez (PG Pub US 20130017110 A1) and in view of DeDecker (US Patent 8,596,992 B2) and as evidenced by Hines (PG Pub US 20150217312 A1) and further in view of Kozumplik (US Patent 5,391,060 A).

In Re Claim 20, Rupp / Gilpatrick / Villagomez / DeDecker disclose all the limitations of Claim 19, but they do not disclose that the at least one outlet port has dual outlet ports, and that the at least one inlet port has dual inlet ports.
However, Kozumplik discloses a diaphragm pump having an inlet port assembly (120a, 120b, 123a) having dual inlet ports (120a, 120b) and an outlet port assembly (121a, 121b, 123b) having dual outlet ports (121a, 121b). It is well known that these ports are configured to receive port fitting connections (Figure 3; Column 3, Lines 34 – 48) (a careful examination of Figure 3 reveals internal threads in the ports 120 and 121).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inlet port of Rupp / Gilpatrick / Villagomez / DeDecker to incorporate dual inlet ports as taught by Kozumplik and to modify the outlet port of Rupp Gilpatrick / Villagomez / DeDecker to incorporate dual outlet ports as taught by Kozumplik for the purpose of allowing customer to select inlet and outlet orientations/positions (Column 3, Lines 34 — 35 of Kozumplik).

In Re Claim 22, the combined references above disclose all the limitations of Claim 20, and Kozumplik further discloses that the inlet ports (120a, 120b) are configured to receive fluid (particle medium) from two fluid sources for mixing together (Column 3, Lines 47 — 48: “mix two different materials”), and the outlet ports can provide the mixed fluid to the at least one outlet source (Column 3, Line 45: "dual inlet/single outlet").

In Re Claim 23, the combined references above disclose all the limitations of Claim 20, and a careful examination of the ports (120a, 120b, 121a, 121b) in Figure 3 of Kozumplik reveals internal threads, so each of the dual inlet/outlet ports (120a or 120b or 121a or 121b) must have different port fitting connections (Figure 3; Column 3, Lines 34 — 48).


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 November 2022